DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-18 are objected to because of the following informalities: 
The preamble of Claim 1 should read “A method for the production of plastic footwear…”.
The preamble of Claims 2-18 should read “The method according to…”.  
The list of informalities cited is not necessarily exhaustive.  Applicant should review the specification and correct any other potential errors.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means of movement means” in Claim 16 which is being interpreted as “pivoting supports designed to rotate about an axis perpendicular to a longitudinal axis of the side shells”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means of moulding” in Claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “wherein the sole and upper of the footwear.”  There is insufficient antecedent basis for this limitation in the claim as “a sole and upper” were not previously established and “the footwear” is inconsistent with the rest of the recitations of “the plastic footwear”.  For examination purposes, the claim will be interpreted as “wherein a sole and an upper of the plastic footwear”.
Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  
In Claim 10, the omitted step is a recitation of whether the first polyurethane mixture is sprayed along the impressions of each side shell before the application of the second polyurethane mixture.  For examinations purposes, the claim will be interpreted as if the first mixture is applied to the closed mold.
In Claim 11, the omitted step is a recitation of whether the first polyurethane mixture is sprayed onto the impressions of the two side shells again in Claim 11 after the first polyurethane mixture is applied while the mold is closed in Claim 10 and whether the removing of the base occurs after the boot is molded.  For examination purposes, the claim will be interpreted as if to recite the molding process is repeated.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pellizzari et al (WO2015132751), cited in IDS.
Regarding Claim 1, Pellizzari teaches a method for the production of plastic footwear of the "full plastic" type by means of moulding (Abstract) using a polyurethane mixture (Page 6, Lines 17-18), wherein the sole and upper of the footwear are made as one piece (Fig. 8- upper and sole are integrally molded together), the method comprising the steps of: 
providing a mould having a mould cavity defined by at least two impressions (Fig. 9- base 12 with impression 16 and perimetral edge 19) and designed to receive a shoe last (Fig. 6- mould form 15 received in base 12) so as to define, when the mould is closed, an interspace having the shape and dimensions of the plastic footwear to be produced (Fig. 6- showing the space wherein the sole is formed); 
spraying a polyurethane mixture (Page 6, Lines 17-18) onto said at least two impressions of the mould cavity (Fig. 10- spray onto impression 16 and perimetral edge 19);
inserting the shoe last inside the said mould cavity (Fig. 5- mould form 15 inserted into mold cavity); 
closing the mould cavity (Figs. 6-7 showing the closed mold) so that the sprayed polyurethane mixture occupies said interspace (Figs. 6-7- tread 4 and midsole 5 occupying the interspace); 
opening the mould, once at least the demoulding time for the sprayed polyurethane mixture  has lapsed, so that the sprayed polyurethane mixture has solidified inside the interspace forming said plastic footwear (Page 7, Lines 21-22); 
extracting the shoe last from the mould cavity (Fig. 8- the shoe is demolded); and
removing the plastic footwear from the shoe last (Fig. 8- showing mould form 15 removed).

Regarding Claim 2, Pellizzari further teaches the mould cavity is formed by at least two side shells, which are divided along a longitudinal plane (Fig. 1-3 side rings 14), and by a base (Fig. 1-3- base 12) and in that, in order to close the mould cavity, after inserting the shoe last inside it, the following steps are performed: 
the side shells are moved together so that the said side shells surround the shoe last and make contact with each other along a longitudinal closing edge (Figs. 2-3 showing longitudinal movement of side rings 14);
the base is arranged against a bottom surface of the side shells so as to obtain said interspace (Fig. 2-3- base 12 contacts bottom surface 21 of side rings 14 to obtain mould cavity 22).

Regarding Claim 3, Pellizzari further teaches each side shell comprises an impression intended to form an upper portion of the plastic footwear (Fig. 9- side rings 14 delimit the upper part of the sole) and in that the base comprises an impression intended to form a sole portion of the plastic footwear (Fig. 9- base 12 forms bottom tread 4 of the sole); 
during the spraying step the polyurethane mixture being sprayed onto the impressions of each side shell and onto the impression of the base so as to cover them uniformly (Page 6, Lines 17-20).

Regarding Claim 4, Pellizzari further teaches the step of spraying the polyurethane mixture is performed using one or more anthropomorphic robot arms (Fig. 4 showing spraying device 20).

Regarding Claim 5, Pellizzari further teaches before closing the mould cavity, a polymeric material insert is introduced inside the mould cavity; the polyurethane mixture being partly sprayed also onto this insert (Page 14, Lines 24-30).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ludemann et al (PGPub 2013/0133229) in view of Bordin (PGPub 2011/0200758).
Regarding Claim 1, Ludemann teaches a method for the production of plastic footwear of the "full plastic" type by means of moulding using a polyurethane mixture (Abstract), wherein the sole and upper of the footwear are made as one piece [0007]- the foot portion is integrally connected to the leg portio, the method comprising the steps of: 
providing a mould having a mould cavity defined by at least two impressions (Fig. 9- side die plates 66 and outsole die plate 68) and designed to receive a shoe last so as to define, when the mould is closed, an interspace having the shape and dimensions of the plastic footwear to be produced (Fig. 10- showing closed mold); 
injecting polyurethane into the mould cavity [0026];
inserting the shoe last inside the said mould cavity (Figs. 9 and 10- last 60 between die plates 66); 
closing the mould cavity so that the polyurethane mixture occupies said interspace (Fig. 10 showing the closed mold); 
opening the mould, once at least the demoulding time for the polyurethane mixture has lapsed, so that the polyurethane mixture has solidified inside the interspace forming said plastic footwear ([0045]- the mold assembly 62 is unlocked and opened after the polyurethane has cured and cooled);
extracting the shoe last from the mould cavity ([0045]- boot assembly 10 on last 60 is exposed after the mold is opened); 
removing the plastic footwear from the shoe last ([0045]- the boot assembly 10 is removed from last 60).
Ludemann does not appear to explicitly teach spraying a polyurethane mixture onto said at least two impressions of the mould cavity.
Bordin teaches an alternative method of forming a molded body (Abstract) wherein a polyurethane mixture is sprayed onto said the impressions of the mould cavity (Fig. 8; [0032]) in order to produce a thin article with a high definition surface [0010]-[0015].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ludemann to include spraying the mold cavity with polyurethane as taught by Bordin with reasonable expectation of success to produce a thin article with a high definition surface [0010]-[0015]. 

Regarding Claim 2, Ludemann further teaches the mould cavity is formed by at least two side shells, which are divided along a longitudinal plane (Fig. 9-10- side die plates 66), and by a base (Figs. 9-10- outsole die plate 68) and in that, in order to close the mould cavity, after inserting the shoe last inside it, the following steps are performed: 
the side shells are moved together so that the said side shells surround the shoe last and make contact with each other along a longitudinal closing edge (Figs. 9-10 showing side plates 66 closing around last 60);
the base is arranged against a bottom surface of the side shells so as to obtain said interspace (Fig. 9-10- outsole die plate contacts bottom surface of side die plates 66).

Regarding Claim 3, Ludemann further teaches each side shell comprises an impression intended to form an upper portion of the plastic footwear (Fig. 9- side die plates 66 with an impression of the boot upper) and in that the base comprises an impression intended to form a sole portion of the plastic footwear (Fig. 9- outsole die plate 68 with an impression of the boot outsole).
Bordin further teaches during the spraying step the polyurethane mixture being sprayed onto the impressions of each side shell and onto the impression of the base so as to cover them uniformly [0037].

Regarding Claim 4, Bordin further teaches the step of spraying the polyurethane mixture is performed using one or more anthropomorphic robot arms (Fig. 2 showing spraying arm).

Regarding Claim 12, Ludemann further teaches before closing the mould cavity, a lining in the form of a stocking is fitted onto the shoe last ([0044]- neoprene sock 24 is securely positioned on last 60).

Regarding Claim 13, Ludemann further teaches the sock is neoprene [0044] thus meeting the instant limitation of said lining consists of a natural or synthetic furry lining or a padding made of synthetic material or felt.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ludemann et al (PGPub 2013/0133229) in view of Bordin (PGPub 2011/0200758) and Pellizzari et al (WO2015132751), cited in IDS.
Regarding Claim 5, Ludemann further teaches before closing the mould cavity, a non-metallic material insert is introduced inside the mould cavity prior to molding ([0025]-[0026]- describing the insertion of a non-metallic metatarsal guard insert or a toe guard insert).
Bordin teaches spraying a polyurethane mixture onto a mold cavity (Fig. 8; [0032]) thus the combination of Ludemann and Bordin teaches the polyurethane mixture being partly sprayed also onto this insert.
Ludemann and Bordin do not appear to explicitly teach the insert is polymeric.
Pellizzari teaches an alternative method of molding a polyurethane article (Abstract) wherein the inserts are polymeric in order to increase abrasion resistance or for decoration (Page 14, Lines 24-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ludemann and Bordin to include a polymeric insert as taught by Pellizzari with reasonable expectation of success to increase abrasion resistance or for decoration (Page 14, Lines 24-30).
Pellizzari also teaches placing the insert prior to spraying the polymer mixture (Page 14, Lines 24-30).

Claims 6-8, 14-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ludemann et al (PGPub 2013/0133229) in view of Bordin (PGPub 2011/0200758) and Saint Marcel (FR2435219A1 with references to the machine English translation provided herewith).
Regarding Claim 6, Ludemann and Bordin do not appear to explicitly teach the mould comprises a cover designed to define, in combination with the two side shells and the shoe last, a first intermediate interspace.
Saint Marcel teaches an alternative method for molding polyurethane shoes (Page 1, [0001]) wherein multiple mold bottoms (covering the bottom of the mold cavity) (Figs. 3-5) and different compositions of polyurethane (Page 1, [0005]) are used in order to produce a multilayer article with different physical and chemical properties in each layer (Page 1, [0005]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ludemann and Bordin to include multiple mold bottoms individually covering the bottom of the mold cavity and different compositions of polyurethane as taught by Saint Marcel with reasonable expectation of success to produce a multilayer article with different physical and chemical properties in each layer (Page 1, [0005]).
Saint Marcel teaches applying different compositions of polyurethane to produce a multilayer article with different physical and chemical properties in each layer (Page 1, [0005]) but does not appear to explicitly teach the spraying step comprising spraying a first polyurethane mixture onto the impressions of each side shell and spraying a second polyurethane mixture onto the impression of the base.
Bordin teaches spraying a polyurethane mixture onto a mold cavity (Fig. 8; [0032]) thus the combination of Ludemann, Bordin, and Saint Marcel teaches the spraying step comprising spraying a first polyurethane mixture onto the impressions of each side shell and spraying a second polyurethane mixture onto the impression of the base.

Regarding Claim 7, Ludemann teaches after spraying the first polyurethane mixture, the two side shells are moved together so as to receive inside them the shoe last and make contact with each other along a longitudinal closing edge (Fig. 10 showing the closed mold)
Saint Marcel teaches the cover being arranged against the bottom surface of the side shells so as to define said first intermediate interspace (Figs. 3-5).

Regarding Claim 8, Saint Marcel teaches applying different compositions of polyurethane to produce a multilayer article with different physical and chemical properties in each layer (Page 1, [0005]) and Bordin teaches spraying a polyurethane mixture onto a mold cavity (Fig. 8; [0032]) thus meeting the instant limitation of the second polyurethane mixture is sprayed onto the impression of the base.
Saint Marcel teaches switching the mold bottom (Figs. 3-5) in order to produce a multilayer article with different physical and chemical properties in each layer (Page 1, [0005]) thus meeting the instant limitation of then, after removing the cover from the two side shells, the base is arranged against the bottom surface of the two side shells.

Regarding Claim 14, Ludemann and Bordin do not appear to explicitly teach the mould comprises a cover designed to define, in combination with the two side shells and the shoe last, a first intermediate interspace.
Saint Marcel teaches an alternative method for molding polyurethane shoes (Page 1, [0001]) wherein multiple mold bottoms (covering the bottom of the mold cavity) (Figs. 3-5) and different compositions of polyurethane (Page 1, [0005]) are used in order to produce a multilayer article with different physical and chemical properties in each layer (Page 1, [0005]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ludemann and Bordin to include multiple mold bottoms individually covering the bottom of the mold cavity and different compositions of polyurethane as taught by Saint Marcel with reasonable expectation of success to produce a multilayer article with different physical and chemical properties in each layer (Page 1, [0005]).
Saint Marcel further teaches the cover comprising a first element and a second element (Fig. 3- recesses 15 and 16), each fixed to one of the two side shells (Figs. 3-5- recesses 15 and 16 contact mold sides individually).

Regarding Claim 15, Saint Marcel further teaches the first element and the second element are intended to come up against a bottom surface of the side shells and be moved close together, when the two side shells surround the shoe last and make contact with each other along a longitudinal closing edge (Figs. 3-5- recesses 15 and 16 contact mold sides individually).

Regarding Claim 16, Saint Marcel further teaches the first element and the second element are movable with respect to the side shell to which they are fixed by means of movement means (Fig. 4- see pivoting axis of rotation); said movement means comprising pivoting supports designed to rotate about an axis perpendicular to a longitudinal axis of the side shells (Fig. 4- see pivoting axis of rotation).

	Regarding Claim 18, Saint Marcel further teaches applying different compositions of polyurethane to produce a multilayer article with different physical and chemical properties in each layer (Page 1, [0005]) thus meeting the instant limitation of the second polyurethane mixture has a greater density than the first polyurethane mixture.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ludemann et al (PGPub 2013/0133229) in view of Bordin (PGPub 2011/0200758), Saint Marcel (FR2435219A1 with references to the machine English translation provided herewith) and Pellizzari et al (WO2015132751), cited in IDS.
Regarding Claim 9, Ludemann teaches inserting a non-metallic metatarsal guard insert or a toe guard insert [0025]-[0026].  Bordin teaches spraying a polyurethane mixture onto a mold cavity (Fig. 8; [0032]).  Saint Marcel teaches applying different compositions of polyurethane to produce a multilayer article with different physical and chemical properties in each layer (Page 1, [0005]) thus the combination of Ludemann, Bordin, and Saint Marcel teaches the second polyurethane mixture being sprayed, at least partially, onto this insert.
However, Ludemann, Bordin, Saint Marcel do not appear to explicitly teach a polymeric material insert is introduced inside the impression of the base.
Pellizzari teaches an alternative method of molding a polyurethane article (Abstract) wherein the polymeric inserts are introduced into the impression of the base in order to increase abrasion resistance of the tread, improve the adherence of the tread to the ground, or for decoration (Page 14, Lines 24-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ludemann and Bordin to include a polymeric insert in the impression of the base as taught by Pellizzari with reasonable expectation of success to increase abrasion resistance of the tread, improve the adherence of the tread to the ground, or for decoration (Page 14, Lines 24-30).
Pellizzari also teaches placing the insert prior to spraying the polymer mixture (Page 14, Lines 24-30).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ludemann et al (PGPub 2013/0133229) in view of Bordin (PGPub 2011/0200758), Pawlik et al (PGPub 2010/0112217) and Saint Marcel (FR2435219A1 with references to the machine English translation provided herewith).
Regarding Claim 10, Ludemann teaches the base being arranged against the bottom surface of the side shells (Fig. 9-10- outsole die plate contacts bottom surface of side die plates 66) and Bordin teaches spraying a polyurethane mixture onto a mold cavity (Fig. 8; [0032]).
However, Ludemann and Bordin do not appear to explicitly teach the two side shells are moved closer together so as to receive the shoe last and make contact with each other along a longitudinal closing edge, before the first polyurethane mixture is sprayed along the impressions of each side shell (36).
Pawlik teaches an alternative polyurethane molding operation (Abstract) wherein polyurethane is sprayed into a closed mold (Fig. 1) in order to spray polyurethane into a tool with a pronounced cavity and undercut that would be otherwise difficult to reach [0090].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ludemann and Bordin to include applying polyurethane into a closed mold as taught by Pawlik with reasonable expectation of success to spray polyurethane into a tool with a pronounced cavity and undercut that would be otherwise difficult to reach (such as the toe cavity of the closed mold of Ludemann) [0090].
Ludemann, Bordin and Pawlik do not appear to explicitly teach a utilizing multiple polyurethane mixtures.
Saint Marcel teaches an alternative method for molding polyurethane shoes (Page 1, [0001]) wherein different compositions of polyurethane (Page 1, [0005]) are used in order to produce a multilayer article with different physical and chemical properties in each layer (Page 1, [0005]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ludemann, Bordin, and Pawlik to include different compositions of polyurethane as taught by Saint Marcel with reasonable expectation of success to produce a multilayer article with different physical and chemical properties in each layer (Page 1, [0005]).
Saint Marcel teaches applying different compositions of polyurethane to produce a multilayer article with different physical and chemical properties in each layer (Page 1, [0005]) but does not appear to explicitly teach the second polyurethane mixture being then sprayed onto the impression of the base and the base being arranged against the bottom surface of the two side shells.
Bordin teaches spraying a polyurethane mixture onto a mold cavity (Fig. 8; [0032]) and Saint Marcel teaches applying different compositions of polyurethane to produce a multilayer article with different physical and chemical properties in each layer (Page 1, [0005]) thus the combination of Ludemann, Bordin, Pawlik, and Saint Marcel teaches the second polyurethane mixture being then sprayed onto the impression of the base and the base being arranged against the bottom surface of the two side shells.

Regarding Claim 11, Ludemann teaches the mold assembly is configured for uniform repeatability [0043] thus meeting the instant limitation of after removing the base from the bottom surface of the two side shells and after moving the two side shells away from each other, a first polyurethane mixture is sprayed onto the impressions of the two side shells; the two side shells being then moved closer together so as to receive the shoe last and make contact with each other along a longitudinal closing edge, and the base being arranged against the bottom surface of the two side shells.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ludemann et al (PGPub 2013/0133229) in view of Bordin (PGPub 2011/0200758), and Nakamura et al (PGPub 2006/0134398).
Regarding Claim 17, Ludemann and Bordin do not explicitly teach the polyurethane mixture is a mixture of the expanded type with a density less than 1 kg/l.
Nakamura teaches an alternate polyurethane molding operation (Abstract) wherein the density of the foam is preferably 0.2 to 0.8 g/cm3 (0.2 to 0.8 kg/l) to produce an article of the desired thickness [0044].  The determination of optimum or workable ranges of the 0.2 to 0.8 g/cm3 (0.2 to 0.8 kg/l) to achieve the desired thickness [0044] would have been characterized by routine experimentation. See MPEP 2144.05 II B.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ludemann and Bordin to include a polyurethane foam density of less than 1 kg/l as taught by Nakamura with reasonable expectation of success to produce an article of the desired thickness [0044]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fink (DE2943692A1) and Tessaro (US Pat 3769392) teaches alternative processes for injection molding a boot with a unitary body.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrianna Konves whose telephone number is (571)272-3958. The examiner can normally be reached Monday-Friday 8:00-4:00 MST (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K./Examiner, Art Unit 1748                                                                                                                                                                                                        6/8/22 

/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712                                                                                                                                                                                                        ti